DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of January 15, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant has amended claims 1 and 11.  Based on Applicant’s amendment, the rejection of claims 1-19 under 35 U.S.C. 101 has been withdrawn.  Applicant's arguments concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues the cited prior art does not disclose “show, disclose, teach or suggest at least a plurality of mobile offer management widgets, operable in the runtime container via the at least on processor that interface the device with distinct mobile offer domains by communicating with external offer providers, or multiple offer-domain-specific widgets executing cooperatively through a runtime container, as recited by amended independent claim 1”.  MccLung discloses in paragraph 0153, executing, in the secure element, at one of the control software application, the card runtime environment, or the selected contactless smart card software application, a process method function call associated with the software code, thereby performing the instruction on the selected contactless smart card software application; and updating, at the control software application, a registered list of the plurality of contactless smart 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McClung, III [US Pub No. 2014/0058938 A1] in view of Poornachandran et al. [US Pub No. 2014/0188719 A1].

5.	Regarding claims 1 and 11, McClung discloses an electronic device that facilitates integrating offers with transactions between an external service provider and the device in a multi-domain ecosystem for secure personalized transactions, comprising:
	at least one processor;
a multi-domain digital wallet operable on the at least one processor, wherein the digital wallet comprises accounts from at least two distinct service providers (0281, multiple eWallet providers).

McClung does not have but Poornachandran teaches a runtime container for executing via the at least one processor widgets that attempt to access the digital wallet (secure execution environment, 0017).
McClung does not have but Poornachandran teaches wherein the electronic device conducts mobile transactions that include at least one offer through cooperative operation of the runtime container executing widgets, the multi-domain digital wallet providing access to one of the accounts, and at least one of the plurality of mobile offer management widgets managing the at least one offer (a plurality of e-wallet policies are 
associated with all or a subset of the payment types stored in an e-wallet, 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a mechanism that allows an e-wallet to be shared and managed among multiple users and/or multiple devices.

6.	Regarding claims 2 and 12, McClung does not disclose however Poormachandran teaches wherein the runtime container comprises an access controller that ensures a wallet operating on the device only has access to electronic device resources to which the operating wallet has permissions by limiting access to at 

7.	Regarding claims 3 and 13, McClung discloses wherein the application programming interface is electronic device-independent (McClung 0163).

8.	Regarding claims 4 and 14, McClung discloses wherein the application programming interface is electronic device operating environment-specific (McClung 0163).

9.	Regarding claims 5 and 15, McClung does not disclose however Poormachandran teaches comprising at least one wallet companion applet stored in a particular non-volatile service provider-specific security domain of a plurality of non-volatile service provider-specific security domains of a secure element, wherein the particular security domain comprises the at least one wallet companion applet, the security domain and all applets disposed therein being accessible both individually and as a group by the device when using unique domain-specific security activated through use of domain-specific security keys when accessing the secure element (Poormachandran 0051).  At the time of the invention it would have been obvious to a 


10.	Regarding claims 6 and 16, McClung does not disclose however Poormachandran teaches wherein the runtime container cannot impact access to secure mobile transaction platform resources of a second runtime container (Poormachandran 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a mechanism that allows an e-wallet to be shared and managed among multiple users and/or multiple devices.

11.	Regarding claims 7 and 17, McClung does not disclose however Poormachandran teaches wherein service-provider specific wallet security is enabled to facilitate keeping service provider-specific information separate and confidential from other service providers with which the at least one wallet interacts via the electronic device (Poormachandran 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a 

12.	Regarding claims 8 and 18, McClung does not disclose however Poormachandran teaches wherein the runtime container facilitates security of transactions between external service provider resources and at least one wallet by isolating access of service provider resources from unauthorized wallets (Poormachandran 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a mechanism that allows an e-wallet to be shared and managed among multiple users and/or multiple devices.

13.	Regarding claims 9 and 19, McClung does not disclose however Poormachandran teaches wherein the runtime container provides defined transaction patterns for implementing complex security for mobile transactions among wallets and service providers (Poormachandran 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a mechanism that allows an e-wallet to be shared and managed among multiple users and/or multiple devices.

claim 10, McClung does not disclose however Poormachandran teaches wherein the runtime container comprises a user interface function that manages screen access by a wallet operating on the device for a diversity of mobile device types and screen capabilities (Poormachandran 0051).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure McClung to include the teachings of Poormachandran.  The rationale to combine the teachings is a mechanism that allows an e-wallet to be shared and managed among multiple users and/or multiple devices.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698